



Exhibit (10.33)
Amendment to
Standard & Poor’s Employee Retirement Plan Supplement


The Standard and Poor’s Employee Retirement Plan Supplement (the “S&P
Supplemental Plan”), amended and restated effective as of January 1, 2008,
unless otherwise provided, is amended as provided below.


1.
Effective January 1, 2020, Section 8.02 of the S&P Supplemental Plan is amended
by adding the following to the end thereof:

For the avoidance of doubt, notwithstanding anything to the contrary in this
Plan, to the extent permitted by 409A of the Code, a distribution shall be made
from the Plan to an individual other than the Participant to the extent
necessary to comply with a domestic relations order (as defined in Code Section
414(p)(1)(B)) as determined by the Plan Administrator in his or her sole
discretion.


*               *               *
Except as set forth herein, the S&P Supplemental Plan remains in full force and
effect.













